DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 05 July 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/507,126 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 05 July 2022 is acknowledged and entered.  Following the amendment, claim 24 is canceled, and claims 16, 20, 21, 23 and 25 are amended.    
Applicant’s response filed on 30 August 2021 is acknowledged.
Currently, claims 12-21, 23 and 25 are pending, and claims 16-21, 23 and 25 are under consideration. Claims 12-15 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 24 are moot as the applicant has canceled the claim.
The rejection of claims 16 and 25 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.
The lack of written description rejection of claims 16-21, 23 and 25 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 16-21, 23 and 25 under 35 U.S.C. 103 as being unpatentable over Grunig et al. (2005/0142108, 6/30/2005), and further in view of Sapey et al. (Thorax. 2006 Mar; 61(3): 250-258) is withdrawn in view of applicant’s amendment.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21 and 23 remain rejected, and claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Grunig et al. (US2005/0142108, 6/30/2005), and Sapey et al. (Thorax. 2006 Mar; 61(3): 250-258), and further in view of Myles et al. (Nat Immunol. 2013 Aug;14(8):804-11), for the reasons of record set forth in the previous Office Actions mailed on 6/8/2021, and 4/14/2022. 
 Applicants argument filed on 05 July 2022 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 6-8 of the response, the applicant argues that the present claims are directed to the treatment of AECOPD, and Grunig is silent with respect to AECOPD; that applicant herewith presents evidence that COPD differs from AECOPD and that those of skill in the art recognize that the diagnosis and treatment methods for the two conditions differ: as evidenced by Harding and Cox, COPD differs from AECOPD, which displays, for example, an acute deterioration of respiratory symptoms, particularly increased breathlessness and cough, and increased sputum volume and/or a change in the color of the sputum, and other symptoms; and "[T]his change from COPD to an acute exacerbation of COPD usually requires a change in medication"; that Van Holden (2017) states that AECOPD is a "clinical diagnosis" that is based on "changes" is several parameters of COPD patients; that Montes de Oca et al. (2018) deals entirely with the need for accurate parameters for diagnosing AECOPD, as opposed to COPD, and enumerates many parameters that differ between the two conditions; that Claxton et al. (2021) describes the need to accurately diagnose AECOPD (as opposed to COPD), problems with relying on self-diagnosis of AECOPD and the need for additional easy methods for patients to reliably identify AECOPD; that these articles provide evidence that COPD and AECOPD have marked, clinically distinct characteristics, are differentially diagnosed and represent two different disease states, which contradicts Examiner's position that, since Grunig teaches administering anti-IL20RB antibodies to subjects with COPD, it would be obvious to use IL-20RB antibodies to treat subjects with AECOPD. 
This argument is not persuasive for the reasons of record and the following: first, all references cited by applicants are post filing references, thus, it is unclear as to how such references would support applicants argument that those of skill in the art recognize (before the effective filing date of the claimed invention) said two different conditions, in view of these references.  Additionally, even if they were post filing references, applicants argument is not so relevant because the issue here is not whether there are differences between COPD and AECOPD, rather, the issue is that why a treatment for COPD (can or) cannot be used for treating AECOPD, or what the logic or basis is?  Even considering Harding’s "[T]his change from COPD to an acute exacerbation of COPD usually requires a change in medication", such a change would still have to be within the medications suitable for treating COPD (with additions for treating the underlying cause for acute exacerbation of COPD, such as treatment for infection).   There is no such a category of medications, which is specifically for AECOPD, and distinct from that for treating COPD, except certain treatment for the underlying cause of the acute exacerbation, such as antibiotics for bacterial infection.  Further, while changing medications for better efficacy is routinely practiced in disease treatment (for better tolerance or efficacy, for example), nowhere in the claims is it indicated that the AECOPD patient was previously treated with an antibody to IL-20 or IL-20RB.  Therefore, it is unclear what the logic of applicants argument is, and why the differences between COPD and AECOPD would render that an antibody to IL-20 or IL-20RB, suitable for treating COPD (as taught by Grunig), cannot or should not be used for AECOPD.
At pages 8-9 of the response, the applicant argues that Sapey (2006) (cited by the Examiner) describes acute exacerbation of COPD ("AECOPD") as a condition that is distinct from COPD, and changes that are characteristic of AECOPD but not COPD, which additionally confirmed differences between COPD and AECOPD; that applicant herewith attaches two authoritative medical definitions of "etiology", which refers to the "cause" or "mode of operation" of a disease or condition; that clearly, based on above mentioned references, COPD and ECOPD are two different conditions with two different etiologies; since Grunig is silent with respect to AECOPD, one of skill in the art would not look to this reference for information regarding the treatment of AECOPD and this teaching must be supplied by another reference or references; and this defect of Grunig is not cured by Sapey and/or Myles; and that with respect to the causes or characteristics of AECOPD, Sapey provides a table of cells and cytokines that are involved in Table 1, which does not include any mention of IL-20 cytokines; and is also silent with respect to treating either condition, there is thus no nexus between the use of IL-20 cytokines to treat COPD as taught by Grunig (although sparingly; Grunig provides no examples) and the general characteristics and etiology of AECOPD as taught by Sapey; and Myles does not provide the connection and/or teachings missing from Grunig and Sapey; and that in contrast, it is the present inventors who demonstrated a correlation between the lack of ability of patients to fight off symptoms of ECOPD caused e.g. by bacterial infections (?); and demonstrated success in decreasing bacterial loads in subjects to whom a neutralizing antibody that recognized the IL-20R3 subunit was administered.   
This argument is not persuasive for the reasons of record and above.  Once again, it is unclear as to why the differences between COPD and AECOPD would prohibit the use of an agent suitable for treating COPD (Grunig’s antibody to IL-20 or IL-20RB, for example) for treating AECOPD?  With respect to applicants argument regarding Sapey’s Table 1, which provides cells and cytokines involved in exacerbations of COPD, and does not include any IL-20 cytokines, again, such is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, while Sapey does not mention IL-20 cytokines, Grunig does.  It is the combined teachings of Grunig and Sapey, which render the claimed method obvious: once again, Grunig expressly teaches the use of an antibody to IL-20R1 or IL-20R2 for treating inflammation of the airways and lung and airway hyperreactivity, including bronchitis, bronchiolitis, and COPD, and hyperreactivity can be triggered by, e.g., respiratory infections, smoke, and respiratory allergens; and Sapey teaches that exacerbations of COPD are caused by complex interactions between the host, bacteria, viruses, and environmental pollution, and these factors increase the inflammatory burden in the lower airways; and 50-70% of exacerbations are due to respiratory infections (including bacteria, atypical organisms and respiratory viruses).  Therefore, it would have been obvious to one skilled in the art to treat COPD or exacerbation of COPD caused by infection such as Streptococcus pneumoniae infection with an antibody to an IL-20R such as IL-20R1 or IL-20R2, in view of the combined teachings of Grunig and Sapey.  Further, with respect to the argument that the present inventors demonstrated success in decreasing bacterial loads in subjects to whom a neutralizing antibody that recognized the IL-20R3 subunit was administered, once again, efficacy is not a requirement for prior art enablement (see MPEP 2121 III.).  
At pages 9-10 of the response, the applicant argues, citing the Madouri reference (Dr. Philippe Gosset, an inventor), that the article describes the work presented in the Examples section of the present application, and states “[W]e demonstrated that expression of IL-19, IL-20 and IL-24 were transiently increased in the lung tissue with a peak at 24 h post-infection. Blocking the binding of IL-20 cytokines to their receptor improve the bacterial clearance and decrease the inflammatory re-action and the tissue lesions during the first days of the infection Altogether, this study identified a new mechanism inhibiting the lung defense mechanism against bacterial infection at the opposite of IL-22”; and “the discovery and characterization of new therapeutic targets and treatments, and the identification of biomarkers and diagnostic tools which may help researchers and clinicians better understand and monitor disease"; thus, according to peers skilled in the art, Dr. Gosset's work that led to the present invention presents findings that represent the "discovery and characterization of new therapeutic targets and treatments"; and clearly demonstrates recognition by peers of a significant contribution to the field and constitutes objective evidence of non-obviousness that is directly relevant to the claimed subject matter. 
This argument is not persuasive for the reasons of record and above.  Patentability does not reside on peer review or praises, or recognition by peers of a significant contribution to the field.  “Good science and useful contributions do not necessarily result in patentability.”  PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1364, 83 USPQ2d at 1304 (Fed. Cir. 2007).  See also MPEP 2145, Example 1.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/28/22